Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 3/4/2021.
Claims 1-38 are pending. Claims 7-9, 14-32 and 36-38 have been withdrawn. Claim 33 and 35 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helander et al. US 2015/0287846 A1 (Helander cited in IDS filed 3/29/2018) and Lee et al. KR 10-0838088 B1 (Lee; see translation for citations below).
In re claim 1, Helander discloses (e.g. FIGs. 3C & 10) an opto-electronic device 1000 (FIG. 10) comprising: 
a substrate 1016;
a first electrode 1014 disposed over the substrate 1016; 
at least one semiconductor layer 1012,1010,1008,1006,1004 disposed over the first electrode 1014, the semiconductor layer including an emissive layer 1008 (¶ 112); and 
60, wherein the wt % and vol % of fullerene in Mg is similar given the similar density of Mg and C60; e.g. 5 wt % of C60 in Mg is equivalent to about 5 vol % of C60 in Mg).
Helander teaches the fullerene containing Mg second electrode is about 100 nm thick (¶ 112). Helander does not specifically the second electrode having a thickness of 50 nm or less.
However, Lee discloses a top emitting OLED (e.g. FIGs. 1-5) comprising a substrate 1, a first electrode 2, organic emissive layers 3 and second electrode 44,41 (FIG. 5), wherein the second electrode 44,41 includes a fullerene-containing magnesium alloy 44 (layer 44 being a composite layer formed by co-deposition of materials of the buffer 43 and metal layer 41, ¶ 96; wherein 43 is made of fullerene (¶ 56) and 41 can be metal such as Mg (¶ 48)). Lee further discloses the fullerene containing electrode layer 44 has a thickness of 6-12 nm (¶ 97), wherein the electrode layer 44 has a thickness that is optimized for improving transparency for light emission while having a desirable resistance for current injection (¶ 97). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Helander’s OLED Mg top electrode dispersed with C60 to a thickness that is 6-12 nm, satisfying 50 nm or less as claimed, to form a transparent top electrode for improving light emission toward the top to form a top emitting OLED as taught by Lee. 

In re claim 2, Lee discloses (e.g. FIG. 5) the thickness of the second electrode 44 is in a range from 5 nm to 50 nm (6-12 nm; ¶ 97). And Helander discloses the amount of the fullerene in the fullerene-containing magnesium alloy is in a range from 0.1 vol. % to 15 vol. % (¶ 62, 73, FIG. 19, e.g. Mg with 5% C60, wherein the wt % and vol % of fullerene in Mg is similar given the 60; e.g. 5 wt % of C60 in Mg is equivalent to about 5 vol % of C60 in Mg).

In re claim 3, Lee discloses (e.g. FIG. 5) the thickness of the second electrode 44 is in a range from 10 nm to 40 nm (6-12 nm; ¶ 97). And Helander discloses the amount of the fullerene in the fullerene-containing magnesium alloy is in a range from 1 vol. % to 10 vol. % (¶ 62, 73, FIG. 19, e.g. Mg with 5% C60, wherein the wt % and vol % of fullerene in Mg is similar given the similar density of Mg and C60; e.g. 5 wt % of C60 in Mg is equivalent to about 5 vol % of C60 in Mg).

In re claim 4, Helander discloses a remainder of the fullerene-containing magnesium alloy consists essentially of magnesium (remainder being pure magnesium, ¶ 62, 106).

In re claim 5, Helander discloses the fullerene includes C.sub.n, where n is an integer in a range from 60 to 84 (¶ 105).

In re claim 6, Helander discloses the fullerene includes C60, C70, C72, C74, C76, C78, C80, C82, C84, or a combination of two or more thereof (¶ 105).

In re claim 10, Lee discloses (e.g. FIGs. 1-5) the second electrode 4 has a sheet resistance of 0.001 Ω/□ to 100 Ω/□ (¶ 59), and a light transmittance at a wavelength of 550 nm (green light emission; ¶ 62) of 25% or greater (¶ 58). The claimed sheet resistance of 20 Ω/sq or less is overlapped by the range taught by Lee. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 
 
In re claim 11, Helander (e.g. FIG. 10) the first electrode 1014 is an anode (¶ 110), and the second electrode 1002 is a cathode (¶ 112).

In re claim 12, Helander (e.g. FIG. 10) the semiconductor layer 1012,1010,1008,1006,1004 (¶ 110-113) further includes one or more organic semiconductor layers selected from a group consisting of: a hole injection layer 1012, a hole transport layer 1010, an electron transport layer 1006, an electron injection layer 1004, a hole blocking layer 1006, and an electron blocking layer 1010.

In re claim 13, Helander discloses an OLED having the claimed structure (FIG. 10). Helander does not explicitly disclose a thin film transistor electrically connected to the first electrode. Lee discloses the OLED forms active matrix display (FIG. 10) comprising a thin film transistor TFT electrically connected to the first electrode 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an active matrix display using Helander’s OLED by electrically connecting the first electrode of Helander’s OLED to a TFT for addressing the diodes in each display pixel cell. 

In re claim 33, Helander discloses the opto-electronic device is an organic light emitting diode (OLED) device (FIG. 10, ¶ 110). Lee discloses (e.g. FIGs. 1-5) the opto-electronic device is an organic light emitting diode (OLED) device. 

In re claim 34, Lee discloses (e.g. FIGs. 1-5) the OLED device is a top-emission OLED device or a double-sided emission OLED device.

In re claim 35, Applicant’s disclosure describes the grain size to vary depending on the electrode thickness and composition (see ¶ 149). More specifically, Applicant discloses an electrode having 10 vol % C60 and 90 vol % Mg (D1 in FIG. 23) at a thickness of 5-15 nm having an average grain size of 30-50 nm (¶ 151). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the combination of Helander and Lee teaching a Mg electrode layer dispersed with C60 -at 10 vol % and having a thickness of 6-12 nm would have be expected to have an average grain size that is within the range of 30-50nm as disclosed by Applicant. As such, Helander and Lee teaches the second electrode having an average grain size within the claimed range of 20-60nm as evidenced by Applicant’s own disclosure. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” 

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.

To the extent that Applicant’s argument is directed to the base material being an Mg alloy, such interpretation of the claim would be inconsistent with Applicant’s disclosure. Applicant’s original disclosure specifically define “fullerene-containing magnesium alloy” to be “a mixture or other combination of magnesium and a fullerene” (¶ 65 of the published application). Furthermore, Applicant’s specification specifies “a remainder of a fullerene-containing magnesium alloy consists essentially of magnesium”( ¶ 68 of the published application), such as recited in dependent claim 4. Therefore, the claimed “fullerene-containing magnesium alloy” is taught by Helander’s “fullerene dispersed within magnesium”. 
To the extent that Applicant’s argument is directed at Helander’s conductive layer not being an electrode, this is not persuasive because Helander teaches various embodiments of forming a Mg layer that is treated or modified with fullerene. More specifically, FIG. 3C shows a conductive layer comprising Mg that is dispersed with fullerene, thus a “fullerene-containing magnesium alloy”. Helander teaches these various embodiments of Mg conductive layer is applied as a cathode electrode 1002 in an OLED as shown in FIG. 10 (¶ 112,116). Furthermore, Helander specifically describe in ¶ 142-143 (FIG. 19 showing the device characteristics) an OLED having a magnesium cathode comprising C60 co-deposited with magnesium, hence forming an electrode including fullerene-containing magnesium alloy as claimed. 
To the extent that Applicant’s argument is directed to the difference in the method in which the fullerene-containing magnesium layer is formed, since the claims are directed to the 60, disposed in magnesium.

Applicant’s argument regarding Lee/Choi KR 10-0838088 B1 is not persuasive because Lee/Choi KR 10-0838088 B1 was relied upon for teaching the obvious thickness of an Mg based cathode electrode that contains fullerene. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815